Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Elizabeth Leen-Burns,
(NPI: 1871779561; PTAN: AQ882Z),
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-2091
Decision No. CR4211
Date: September 14, 2015
DECISION

Petitioner, Elizabeth Leen-Burns, does not meet the requirements of 42 C.F.R.
§ 410.75(b)' to enroll in Medicare as a nurse practitioner, and her enrollment is denied
pursuant to 42 C.F.R. § 424.530(a)(1).
I. Background
By letter dated January 8, 2015, First Coast Service Options, Inc., (First Coast), an
administrative contractor for the Centers for Medicare & Medicaid Services (CMS),
informed Petitioner’s employer that Petitioner’s Provider Transaction Access Number
(PTAN) was deactivated effective November 22, 2014. First Coast cited as a basis for
the action that Petitioner was “no longer assigned as Nurse Practitioner with Medicare.”

CMS Ex. 3 at 1. The letter advised that to obtain a new PTAN or to have her old PTAN
reinstated Petitioner had to complete a new enrollment application. Request for Hearing

' References are to the 2014 revision of the Code of Federal Regulations (C.F.R.), unless
otherwise stated.
(RFH) at 23; CMS Ex. 3 at 1. Petitioner requested reconsideration. On March 10, 2015,
First Coast concluded on reconsideration that while Petitioner “meets the requirements
or the State of Florida as a nurse practitioner she does not meet CMS qualifications for a
Nurse Practitioner that went into effect on January 1, 2009.” CMS Ex. | at 3. The
hearing officer cited 42 C.F.R. § 410.75(b). RFH at 7-21; CMS Ex. 12

Petitioner filed a request for hearing on April 16, 2015. On May 6, 2015, the case was
assigned to me, and I issued an Acknowledgment and Prehearing Order (Prehearing
Order). CMS filed a motion for summary judgment and brief, together with an exhibit

ist describing CMS Exhibits (Exs.) | through 6 on June 4, 2015. However, CMS failed
to file its six exhibits. CMS also did not file a certificate that its exhibits were served
upon Petitioner. Petitioner filed her response to CMS’s motion and her brief (P. Br.) with
Petitioner’s exhibits (P. Exs.) | through 4 on July 2, 2015. On August 19, 2015, CMS
iled another copy of its motion for summary judgment and brief, which appear to be
substantially similar to the documents previously filed. CMS also filed on August 19,
2015, CMS Exs. | through 6. CMS again failed to file a certificate of service for the
exhibits. Petitioner filed no objections to the late filing of the CMS exhibits or to the
admissibility of the exhibits. CMS failed to file a reply brief or a waiver of reply as
required by paragraph II.D.3 of the Prehearing Order. The parties have not objected to
my consideration of CMS Exs. | through 6 and P. Exs. | through 4, and they are admitted
as evidence.

II. Discussion
A. Applicable Law

Section 1831 of the Social Security Act (the Act) (42 U.S.C. § 1395j) establishes the
supplementary medical insurance benefits program for the aged and disabled known as
Medicare Part B. Administration of the Part B program is through contractors such as
First Coast. Act § 1842(a) (42 U.S.C. § 1395u(a)). Payment under the program for
services rendered to Medicare-eligible beneficiaries may only be made to eligible
providers of services and suppliers. Act §§ 1835(a) (42 U.S.C. § 1395n(a)); 1842(h)(1)

> The hearing officer that conducted the reconsideration incorrectly characterizes the
agency action in this case as a deactivation of Petitioner’s billing privileges, which is
clearly in error. The evidence shows that this case involves the denial of Petitioner’s
attempt to re-enroll in Medicare not a deactivation of billing privileges. Deactivation of
billing privileges is not subject to review. 42 C.F.R. §§ 424.540, 424.545(b).

> A “supplier” furnishes services under Medicare, and the term supplier applies to
physicians and other non-physician practitioners and facilities that are not included
(Footnote continued next page.)
(42USC.§1

395u(h)(1)). The Act requires the Secretary of Health and Human Services

to issue regulations that establish a process for the enrollment of providers and suppliers,
including the right to a hearing and judicial review of certain enrollment determinations.

Act § 1866(j)

(42 USC. § 1395cc(j)).

Pursuant to 42 C.F.R. § 424.505, a supplier must be enrolled in the Medicare program to

be reimbursed
authorizes Me:
practitioner. 4

for services provided to Medicare beneficiaries. The Medicare program
dicare Part B payments for services provided by an enrolled nurse
2 C.F.R. § 410.20. A nurse practitioner must meet the following

requirements of 42 C.F.R. § 410.75(b) (the section cited by the hearing officer on

reconsideratio’

m) to enroll in Medicare and be granted billing privileges:

(b) Qualifications. For Medicare Part B coverage of his or

her services, a nurse practitioner must be a registered
professional nurse who is authorized by the State in which the

services are furnished to practice as a nurse practitioner in
accordance with State law, and must meet one of the

ollowing:

(1) Obtained Medicare billing privileges as a nurse

practitioner for the first time on or after January 1, 2003, and

meets the following requirements:

(i) Be certified as a nurse practitioner by a recognized
national certifying body that has established standards for
nurse practitioners.

(ii) Possess a master’s degree in nursing or a Doctor of
Nursing Practice (DNP) doctoral degree.

(2) Obtained Medicare billing privileges as a nurse
practitioner for the first time before January 1, 2003, and
meets the standards in paragraph (b)(1)(i) of this section.

(3) Obtained Medicare billing privileges as a nurse
practitioner for the first time before January 1, 2001.

(Footnote continued.)

within the definition of the phrase “provider of services.” Act §1861(d); (42

US.C. § 1395

x(d)).
A supplier’s enrollment is considered denied when a supplier is determined to be
“ineligible to receive Medicare billing privileges for Medicare-covered items or services
provided to Medicare beneficiaries” for one or more of the reasons listed in 42 C.F.R.

§ 424.530. 42 C.F.R. § 424.502. When a supplier’s enrollment application is denied, the
CMS contractor notifies the supplier in writing and explains the reasons for the
determination and provides information regarding the supplier’s right to appeal. 42
C.F.R. § 498.20(a). The supplier submits a written request for reconsideration to CMS or
its contractor. 42 C.F.R. § 498.22(a). CMS or its contractor must give notice of its
reconsidered determination to the supplier, giving the reasons for its determination and
specifying the conditions or requirements the supplier failed to meet, and the right to an
ALJ hearing. 42 C.F.R. § 498.25. If the decision on reconsideration is unfavorable to the
supplier, the supplier has a right to request a hearing by an ALJ and further review by the
Departmental Appeals Board (Board). Act § 1866(j)(8) (42 U.S.C. § 1395cc(j)(8)); 42
CFR. §§ 424.545, 498.3(b)(17), 498.5. A hearing on the record, also known as an oral
hearing, is required under the Act. Crestview Parke Care Ctr. v. Thompson, 373 F.3d
743, 748-51 (6th Cir. 2004).

B. Issue

Whether there is a basis to deny Petitioner’s application to reenroll as a
Medicare supplier.

C. Finding of Fact, Conclusion of Law, and Analysis
1. Summary judgment is appropriate.

CMS requested summary judgment. Summary judgment is not automatic upon request
but is limited to certain specific conditions. The Secretary’s regulations that establish the
procedures to be followed in adjudicating Petitioner’s case are at 42 C.F.R. pt. 498. 42
C.F.R. § 424.545(a)(1). The regulations do not establish a summary judgment procedure
or recognize such a procedure. However, the Board has long accepted that summary
judgment is an acceptable procedural device in cases adjudicated pursuant to 42 C.F.R.
pt. 498. See, e.g., Ill. Knights Templar Home, DAB No. 2274, at 3-4 (2009); Garden City
Med. Clinic, DAB No. 1763 (2001); Everett Rehab. & Med. Ctr., DAB No. 1628, at 3
(1997). The Board recognizes that the Federal Rules of Civil Procedure (Fed. R. Civ.
Pro.) do not apply in administrative adjudications such as this, but the Board has accepted
that Fed. R. Civ. Pro. 56 and related cases provide useful guidance for determining
whether summary judgment is appropriate. Furthermore, a summary judgment procedure
was adopted as a matter of judicial economy within my authority to regulate the course of
the proceedings and made available to the parties in the litigation of this case by my

Prehearing Order dated May 6, 2015. The parties were given notice by the Prehearing
Order that summary judgment is an available procedural device and that the law as it has
developed related to Fed. R. Civ. Pro. 56 will be applied.

Summary judgment is appropriate when there is no genuine dispute as to any issue of
material fact for adjudication and/or the moving party is entitled to judgment as a matter
of law. In determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-moving party,
drawing all reasonable inferences in that party’s favor. The party requesting summary
judgment bears the burden of showing that there are no genuine issues of material fact for
trial and/or that it is entitled to judgment as a matter of law. Generally, the non-movant
may not defeat an adequately supported summary judgment motion by relying upon the
denials in its pleadings or briefs but must furnish evidence of a dispute concerning a
material fact, i.e., a fact that would affect the outcome of the case if proven. Mission
Hospital Reg’l Med. Ctr., DAB No. 2459, at 4 (2012) (and cases cited therein); Experts
Are Us, Inc., DAB No. 2452, at 4 (2012) (and cases cited therein); Senior Rehab. &
Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (and cases cited therein); see also
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The standard for deciding a
case on summary judgment and an ALJ’s decision-making in deciding a summary
judgment motion differs from resolving a case after a hearing. On summary judgment,
the ALJ does not make credibility determinations, weigh the evidence, or decide which
inferences to draw from the evidence, as would be done when finding facts after a
hearing on the record. Rather, on summary judgment the ALJ construes the evidence in a
light most favorable to the non-movant and avoids deciding which version of the facts is
more likely true. Holy Cross Vill. at Notre Dame, Inc, DAB No. 2291, at 5 (2009). The
Board also has recognized that on summary judgment it is appropriate for the ALJ to
consider whether a rational trier of fact could find that the parties’ evidence would be
sufficient to meet that party’s evidentiary burden. Dumas Nursing and Rehab., L-P.,
DAB No. 2347, at 5 (2010). The Secretary has not provided for the allocation of the
burden of persuasion or the quantum of evidence in 42 C.F R. pt. 498. However, the
Board has provided some persuasive analysis regarding the allocation of the burden of
persuasion in cases subject to 42 C.F.R. pt. 498. Batavia Nursing and Convalescent Ctr.,
DAB No. 1904 (2004), aff'd, Batavia Nursing & Convalescent Ctr. v. Thompson, 129
Fed. App’x 181 (6th Cir. 2005).

The material facts in this case, as discussed hereafter, are not disputed and there is no
genuine dispute as to any material fact that requires a trial. The issues in this case that
require resolution are issues of law related to the interpretation and application of the
regulations that govern enrollment in the Medicare program to the undisputed facts of
this case. I have assumed all pertinent facts alleged by Petitioner are true, drawn all
inferences in favor of Petitioner, and resolve this case as a matter of law against
Petitioner. Accordingly, summary judgment is appropriate in this case.

2 Petitioner did not meet the qualifications for Medicare Part B
coverage as a nurse practitioner under 42 C.F.R. § 410.75(b).

3. There is a basis for denial of Petitioner’s enrollment in Medicare
pursuant to 42 C.F.R. § 424.530(a)(1), because she did not meet the
requirements of 42 C.F.R. § 410.75(b).

For purposes of summary judgment I accept the following assertions of fact by
Petitioner drawing all inferences in her favor:

e Petitioner was granted enrollment in Medicare and billing privileges as a
nurse practitioner on about July 14, 2008.

e In October 2014, Petitioner was notified that she was required to submit a
reenrollment application to First Coast.

P. Br. at 1-2; CMS Ex. 2 at 1.

Petitioner submitted a CMS-855I as part of an enrollment revalidation project.
The CMS-855I was signed October 27, 2014, and postmarked October 29, 2014.
CMS Ex. 6 at 1,6, 31,45. Revalidation of enrollment is provided for by 42
CFR. § 424.515.* First Coast notified Petitioner by letter dated November 18,
2014, that it had received Petitioner’s Medicare enrollment application.
However, First Coast advised Petitioner that the application was incomplete,
missing information, or contained inaccurate information that had to be corrected
within 30 days. CMS Ex.5. Petitioner signed a second CMS-855I on December
22, 2014, to revalidate her enrollment in Medicare. CMS Ex. 4 at 4. Petitioner

* There is no evidence that Petitioner’s prior enrollment and billing privileges were
revoked. Rather, Petitioner’s CMS-855I submitted on October 29, 2014, in response to
the revalidation request was treated as a new application, and that application was
ultimately denied. Petitioner’s CMS-855I dated December 22, 2014, was also treated as
a new application that was denied. This procedure for processing a revalidation
application appears to be consistent with the regulations and is not challenged by
Petitioner. Even if this case had proceeded as a revocation of enrollment under 42 C.F.R.
§ 424.535(a)(1) for noncompliance with 42 C.F.R. § 410.75(b), the due process accorded
Petitioner and the resulting decision would have been no different.
attached to both of the CMS-855Is that she filed certifications from the
Dermatology Nursing Certification Board and the American Midwifery
Certification Board. CMS Ex. 4 at 32-33; CMS Ex. 6 at 39-40. Petitioner filed
certifications from the same boards as part of P. Ex. 30

The board certifications Petitioner submitted with her applications and presented
to me were not issued by organizations that are currently on the CMS list of
recognized certifying bodies for nurse practitioners. On August 17, 2007, CMS
issued a policy statement with respect to the Medicare program qualifications for
nurse practitioners under 42 C.F.R. § 410.75, specifying the organizations
recognized by CMS to be national certifying bodies for nurse practitioners at the
advanced practice level. Medicare Benefit Policy Manual, CMS Pub. 100-02,

§ 200.A (eff. Nov. 19, 2007) provides:

The following organizations are recognized national
certifying bodies for NPs [nurse practitioners] at the advanced
practice level:

e American Academy of Nurse Practitioners;

e American Nurses Credentialing Center;

e National Certification Corporation for Obstetric,
Gynecologic and Neonatal Nursing Specialties;

e Pediatric Nursing Certification Board (previously
named the National Certification Board of Pediatric
Nurse Practitioners and Nurses);

¢ Oncology Nurses Certification Corporation;

e AACN Certification Corporation; and

e National Board on Certification of Hospice and
Palliative Nurses.

Petitioner has not presented a board certification by one of the certifying
organizations on the foregoing list. Petitioner does not dispute that she does not
have a board certification from one of the certifying organizations on the CMS
list. Accordingly, I conclude as a matter of law that Petitioner does not meet the
requirements of 42 C.F.R. § 410.75(b)(1), as there is no dispute that she applied

> Petitioner uploaded her exhibits with her brief rather than as separate documents. Also,
Petitioner’s exhibits were not marked in accordance with the Civil Remedies Division
Procedures. Her exhibits were not excluded for either reason as there is little chance for
confusion with the current marking and location of the exhibits.
for billing privileges for the first time after January 1, 2003; and she does not
have the required certification from a CMS-recognized certifying body. Pursuant
to 42 C.F.R. § 424.530(a)(1), a supplier’s enrollment in the Medicare program
may be denied when at any time a supplier is found not to be in compliance with

Medicare enrollment requirements.

Petitioner does not deny any of the material facts. Rather, Petitioner raises an argument
that I construe to be in the nature of estoppel. Petitioner argues that she was permitted to

enroll in Medicare as a nurse practitioner in 2008 ev:

en though she was not certified by

any of the specified national certifying bodies. P. Brief at 1,4. Petitioner does not deny
that under the regulations, only a nurse practitioner who obtained Medicare billing
privileges prior to January 1, 2001, is excused from the requirement to be certified by a
national certifying body recognized by CMS. Petitioner also does not deny that there is
no evidence that she had Medicare Part B billing privileges prior to January 1, 2001.

There is no dispute that when initially enrolled in 20

08, Petitioner fit no exception to the

requirement for board certification by an organization on the CMS list. Petitioner does
not deny that she has never, from 2008 to the present, had a certification by one of the
recognized bodies. Nevertheless, Petitioner argues that CMS should be estopped from
denying her reenrollment because Petitioner was permitted to enroll in 2008 even though

she did not meet the necessary qualifications, and sh

e acted in reliance upon the CMS

action. Petitioner’s argument fails as a matter of law. ALJs and the Board are bound by
and may not ignore properly promulgated and applicable regulatory requirements. US
Ultrasound, DAB No. 2302, at 8 (2010) (“[nJeither the ALJ nor the Board is authorized
to provide equitable relief by reimbursing or enrolling a supplier who does not meet
statutory or regulatory requirements.”’). Furthermore, “the government cannot be

estopped absent, at minimum, a showing that the tra

itional requirements for estoppel are

present (i.e., a factual misrepresentation by the government, reasonable reliance on the

misrepresentation by the party seeking estoppel, and

harm or detriment to that party as a

result of the reliance) and that the government's employees or agents engaged in
‘affirmative misconduct.” Oaks of Mid City Nursing & Rehab. Ctr., DAB No. 2375 at 31
(2011), citing Office of Pers. Mgmt. v. Richmond, 496 U.S. 414, 421 (1990), and Pacific

Islander Council of Leaders, DAB No. 2091 (2007)

at 12 (“[e]quitable estoppel does not

lie against the federal government, if indeed it is available at all, absent at least a showing
of affirmative misconduct.”). Here, Petitioner has not alleged or shown any affirmative

misconduct by an agent of the government upon whi

ich she reasonably relied and

estoppel, if available at all, does not apply in this case.

Accordingly, I conclude that Petitioner did not meet

the requirements to enroll in

Medicare as a nurse practitioner and there is a basis to deny her enrollment.
III. Conclusion

For the foregoing reason, Petitioner’s enrollment in Medicare as a nurse practitioner is
denied.

/s/
Keith W. Sickendick
Administrative Law Judge

